Citation Nr: 1207921	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to 1987, March 1993 to July 1993, August 2003 to September 2003 and December 2005 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating action of the Manchester, New Hampshire, Regional Office.  

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The Board remanded this matter in October 2010.  


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset in service. 


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for obstructive sleep apnea.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for obstructive sleep apnea, maintaining that his current symptoms had their onset in service and have persisted since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As an initial matter, the Board notes that the evidence of record sufficiently establishes the Veteran's current diagnosis of obstructive sleep apnea.  See "Diagnosis," VA Examination Report, Feb. 2, 2011.  Thus the determinative issue is whether this diagnosis is related to military service.  

At his February 2011 VA examination, the Veteran detailed the in-service onset of snoring and associated fatigue symptoms.  After examining the Veteran and noting his relevant in- and post-service sleep apnea history, the examiner stated that currently diagnosed obstructive sleep apnea was related to military service.  Specifically, the examiner indicated that the Veteran's in-service symptoms provided "a classic symptomatology of obstructive sleep apnea." 

The Veteran has provided a competent and credible account of the in-service onset and post-service continuity of sleep apnea symptomatology, to include snoring and fatigue.  Jandreau.  Further, his account is consistent with statements made solely for the purpose of obtaining medical treatment and the relevant lay evidence of record, to include a December 2004 statement from his spouse.  These factors together make the Veteran's statements competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

In any service connection claim, competent medical evidence and opinions are highly probative in establishing the claim and the February 2011 VA examination opinion, tending to weigh in favor of the claim, is the only medical opinion addressing the determinative matter at hand.  Significantly, the examiner provides a well reasoned and highly probative medical opinion relating the Veteran's currently diagnosed obstructive sleep apnea to military service, which reflects consideration and analysis of all relevant evidence of record, medical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds the opinion to provide probative evidence in support the Veteran's claim.  See Washington; see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In reaching this determination, the Board acknowledges reliance on the post-service impressions of the February 2011 VA examiner, who based the provided assessment on a history provided by the Veteran.  Nevertheless, the Board finds his account of in- and post-service symptoms to be competent, credible and highly probative.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the proposition that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  Id. at 179.  In Kowalski, however, the Court declared that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  Moreover, in Coburn v. Nicholson, 19 Vet. App. 427, the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the Veteran.  Id. at 432-33.  Here, since the Board finds that the facts reported by the Veteran are accurate, service connection is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


